DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the spectral reference material" in line two.  There is insufficient antecedent basis for this limitation in the claim. It appears applicant intended for “the [[spectral]]standard reference material”. The examiner will proceed as such for the purposes of applying prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble et al. US Patent No. 6897951 in view of Buchmann et al. 2004/0057038.
Regarding claim 1, Womble teaches a standard reference material interface for a Raman probe (Figures 1 and 3c), comprising: 
a locator including a housing having a first end and a second end (Figure 3C the housing 70 includes a locator which is the opening), the first end including an attachment portion configured to mate with an attachment portion of the Raman probe (Figure 3C, threads 72), the locator defining a central axis, wherein the central axis intersects the first end and the second end (Figure 3C the entire device has a central axis and the locator is the opening); 
a standard reference material enclosure positioned at the second end of the housing and enclosing a standard reference material (Figure 3C, 76; col 6, lines 3-14); and 
an optical port positioned within the housing between the Raman probe and the standard reference material relative to the central axis, the optical port including a window (Figure 2; col 5, lines 37-52; the sampling tube connects to the housing and the calibration cap the sampling tube includes a window which takes the form of a lens 26).
Womble is silent with respect to the standard reference material is hermetically sealed.
Buchmann teaches it is known to hermetically seal a reference material to prevent contamination (paragraph 88).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the standard reference material hermetically sealed for the purposes of preventing contamination.
Regarding claim 3, Womble teaches wherein the optical port further includes a lens (Figure 2; col 5, lines 37-52; the sampling tube connects to the housing and the calibration cap the sampling tube includes a window which takes the form of a lens 26).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble and Buchmann as applied to claim 1 above, and further in view of Hasegawa et al. US Pub. No. 2019/0187058.
Regarding claim 2, Womble and Buchmann are silent with respect to wherein the standard reference material includes a fluorescent glass.
Hasegawa teaches using a fluorescent glass to perform calibration with a high accuracy over a long period of time (paragraph 78).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the standard reference material includes a fluorescent glass for the purposes of performing calibration with a high accuracy over a long period of time (paragraph 78) increasing the longevity of the calibration standard.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble and Buchmann as applied to claim 1 above, and further in view of Nielsen et al. US Pub. No. 2009/0153850.
Regarding claims 4 and 5, Womble and Buchmann are silent with respect to further including a laser absorber positioned within the housing at the second end thereof between the standard reference material and an end wall of the hermetically sealed standard reference material enclosure and the laser absorber is positioned between the standard reference material and the end wall relative to the central axis.
Nielsen teaches to add a substance that absorbs the excitation light more strongly than the fluorescence light during calibration to increase the accuracy of the calibration process (paragraph 33).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a laser absorber positioned within the housing at the second end thereof between the standard reference material and an end wall of the hermetically sealed standard reference material enclosure and the laser absorber is positioned between the standard reference material and the end wall relative to the central axis for the purposes of increasing the accuracy of the calibration process
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble and Buchmann as applied to claim 1 above, and further in view of Vakhshoori et al. US Pub. No. 2010/0290042.
Regarding claim 6 and 7, Womble and Buchmann are silent with respect to  wherein the hermetically sealed standard reference material enclosure contains a gas and the gas is a noble gas
Vakhshoori teaches to fill a hermetically sealed area with noble gases (paragraph 83).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the hermetically sealed standard reference material enclosure contains a gas and the gas is a noble gas for the purposes of reducing unwanted error due to noise in the calibration standard the use of a noble gas is inert and will not cause unwanted Raman signal increasing the calibration effectiveness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble and Buchmann as applied to claim 1 above, and further in view of Van Geen et al. US Pub. No. 2006/007445.
Regarding claim 8, Womble and Buchmann are silent with respect to wherein the hermetically sealed standard reference material enclosure further includes a desiccant.
Van Geen teaches sealing a desiccant to remove unwanted humidity (paragraph 45).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the hermetically sealed standard reference material enclosure further includes a desiccant for the purposes of reducing unwanted error due to noise in the calibration standard by removing unwanted humidity and noise due to water vapor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2020/0116639 teaches using a Raman probe attached to a housing with a calibration standard within the housing Figure 2 and 5, 218 and 510
2018/0292266 teaches a sealed compartment with a window and a second compartment within the compartment.
2015/0377769 teaches a calibration standard
2007/0125950 teaches a desiccant to remove water vapor
2005/0270536 teach to hermetically seal with a silicon cap
20060055919 teaches calibration standards with Raman probes which can be used in surface enhanced Raman spectroscopy.
6198949 teaches a hermetic sealed standard for prolonged shelf life.
6018389 teaches hermetically sealing a sapphire window
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877